           Case 1:17-cr-00182-RDM Document 56 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

            MOTION FOR ADMISSION OF ATTORNEY TO APPEAR PRO HAC VICE

        Pursuant to Civil Local Rule 83.2(d), Defendant George Papadopoulos moves for the

admission and appearance of attorney John M. Pierce pro hac vice in the above-entitled action.

This motion is supported by the Declaration of John M. Pierce, filed herewith. As set forth in Mr.

Pierce’s declaration, he is admitted and an active member in good standing of the following courts

and bars: the State of California, the U.S. Supreme Court, the U.S. District Court for the Central

District of California, the U.S. District Court for the Northern District of California, and the U.S.

District Court of Western Pennsylvania. This motion is supported and signed by Michael P.

Hatley, an active and sponsoring member of the Bar of this Court.


Dated: November 16, 2018                            Respectfully submitted,



                                                    Michael P. Hatley
                                                    DC Bar # 1027701
                                                    Pierce Bainbridge Beck Price & Hecht LLP
                                                    One Thomas Circle, NW, Suite 700
                                                    Washington, DC 20005
                                                    (213) 262-9333, ext. 222
                                                    mhatley@piercebainbridge.com

                                                    Attorneys for Defendant George Papadopoulos
         Case 1:17-cr-00182-RDM Document 56-1 Filed 11/16/18 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  DECLARATION OF JOHN M. PIERCE IN SUPPORT OF MOTION FOR
                         ADMISSION TO APPEAR PRO HAC VICE

I, John M. Pierce, hereby declare:

    1. My name is John M. Pierce, counsel for George Papadopoulos. I am the Managing Partner
       with the law firm of Pierce Bainbridge Beck Price & Hecht LLP.

    2. My office is located at 600 Wilshire Boulevard, Suite 500, Los Angeles, California 90017.
       My office telephone is (213) 262-9333.

    3. I am a member in good standing of the Bar of the State of California. I am also admitted
       to practice in the U.S. Supreme Court, the U.S. District Court for the Central District of
       California, the U.S. District Court for the Northern District of California, and the U.S.
       District Court of Western Pennsylvania.

    4. I certify that I am currently in good standing with all states, courts, and bars in which I am
       admitted and I have not previously been disciplined by any bar.

    5. I have not previously been admitted pro hac vice in this Court.

    6. I do not engage in the practice of law from any office located within the District of
       Columbia.
       Case 1:17-cr-00182-RDM Document 56-1 Filed 11/16/18 Page 2 of 2



   I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York, this 16th day of November, 2018.


Dated: November 16, 2018                  Respectfully submitted,




                                          John M. Pierce
                                          Pierce Bainbridge Beck Price & Hecht LLP
                                          600 Wilshire Boulevard, Suite 500
                                          Los Angeles, CA 90017
                                          (213) 262-9333
                                          jpierce@piercebainbridge.com
         Case 1:17-cr-00182-RDM Document 56-2 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                                      :
                                                                               : Criminal No. 17-cr-00182 (RDM)
                   -and-                                                       :
                                                                               :
GEORGE PAPADOPOULOS,                                                           :
                                                                               :
                               Defendant.                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                     [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION OF
                          ATTORNEY JOHN M. PIERCE PRO HAC VICE

        The Court has reviewed the Defendant’s motion for admission of attorney John M. Pierce

pro hac vice. Upon consideration of that motion, the Court grants attorney John M. Pierce pro hac

vice admission to this Court.


IT IS SO ORDERED.

DATED:
                                                             United States District Judge
